DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 JUNE 2021 has been entered.
Status of Claims
The claim set filed on 02 MAY 2021 is considered.  Current pending claims for consideration are Claims 1, 4-12.  Claim 12 is new.  Claims 2 and 3 are cancelled. 
Response to Amendment
In response to the applicant's amendments, the grounds of rejection for claims 1 and 4-11 are modified compared to the previous action due to the amendment, however partially rely on the same prior art, over WEITZ.  
Upon further consideration, a new ground(s) of rejection is made in view of WEITZ, and further in view of ABATE, US Publication No. 2011/0151578 A1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over WEITZ, WO 2011/028764 A2, submitted on the Information Disclosure Statement on 26 FEBRUARY .
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference WEITZ discloses a method for optimizing a formation rate of droplets at a connecting region of a microfluidic flow-focusing device, page 26 line 22-25, page 41 line 3-6, page 42 line 3-14, Figure 2, 6A/B, comprising: 1) providing the microfluidic flow-focusing device, wherein the microfluidic focusing device consists of: two rectangular continuous phases, page 25 line 18-19, page 26 line 1-4, each continuous phase channel consisting of a continuous phase inlet and adapter, page 25 line 18-19, page 26 line 1-4; one rectangular dispersed phase channel consisting of a dispersed phase inlet and adapter, Figure 1-3, page 16 line 8-page 17 line 7,  page 26 line 22-29; the connecting region formed at a junction wherein the two continuous phase channels are respectively connected perpendicularly to the end of the dispersed phase channel, page 25 line 18-19, page 26 line 1-4; and a collection channel, Figure 2 and 3, lower part of channel, location wherein droplets are formed,  Example 1, wherein the droplets produced in the connecting region are discharged to the collection channel, Figure 2 and 3, lower part of channel, location wherein droplets are formed,  Example 1; 2) determining, based on the connecting region,  the heights of the dispersed phase channel and the continuous phase channels and the width of the dispersed phase channel, page 25 line 5-19, page 26 line 1-22, which produce desired droplet rates that are optimal for a particular experimental set up, page 26 line 23-29; 3) adjusting the heights of the continuous and dispersed phase channels to those determined optimal in step 2), page 26 line 16-29, page 33 line 1-11, methods of fabrication of channel, so adjustment of heights during fabrication step and technique can be determined and decided, 4) injecting a fluid into the dispersed phase channel, and a different fluid into the continuous phase channels, Figure m to 30 m, page 25 line 5-19, page 26 line 16-22, and wherein the width of the dispersed phase channel ranges from 15 m to 30 m, page 10 line 3-7, page 25 line 5-19, page 26 line 16-22.
The WEITZ reference discloses the claimed invention but is silent in regards to wherein the an aqueous solution is injected into the dispersed channel and an oil is injected into the continuous phase channel. 
However, WEITZ does disclose the fluid in the dispersed phase channel and the fluid in the continuous phase channel are immiscible, Figure 2, water and oil are immiscible with each other.  
The ABATE reference discloses a method for optimizing a formation rate of droplets at a connecting region of a microfluidic flow-focusing device, abstract, comprising: 1) providing the microfluidic flow-focusing device, Figure 7B, 8, 9A, wherein the microfluidic focusing device consists of: two rectangular continuous phases, Figure 7A, -7C, continuous fluid 211 in channels 256/276/296, [0078, 0080, 0081, 0107], each continuous phase channel consisting of a continuous phase inlet and adapter, [0075, 0084, 0091], volume source; one rectangular dispersed phase channel consisting of a dispersed phase inlet and adapter, Figure 7A-C, channel 252/274/292, [0069, 0078, 0080, 0081, 0107]; the connecting region formed at a junction wherein the two continuous phase channels are respectively connected perpendicularly to the end of the dispersed phase channel, Figure 7A, B, 8 and 9A, in Figure 9A, channels 418 with continuous fluid 420 intersect channel 412 with fluid 414 perpendicularly at interconnected region 422, [0085]; and a collection channel, Figure 7A, main channel 264, [0078], Figure 7B, main channel 284, [0080], Figure 9A, main channel 426, [0085], wherein the droplets produced in the connecting region are the collection channel, Figure 7A, main channel 264, [0078], Figure 7B, main channel 284, [0080], Figure 9A, main channel 426, [0085]; 2) determining, based on the connecting region,  the heights of the dispersed phase channel and the continuous phase channels and the width of the dispersed phase channel which produce desired droplet rates that are optimal for a particular experimental set up, [0035, 0043, 0064, 0065, 0124], The dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flowrate of fluid in the channel; 3) adjusting the heights of the continuous and dispersed phase channels to those determined optimal in step 2), [0043, 0124], The dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flowrate of fluid in the channel; 4) injecting a fluid into the dispersed phase channel, and a different fluid into the continuous phase channels, [0112, 0113]; and 5) applyingm to 30 m, [0043, 0124].
While the ABATE reference discloses injecting a fluid into the dispersed phase channel, and a different fluid into the continuous phase channels, [0112, 0113, 0114], it does not necessarily discloses an aqueous solution is injected into the dispersed channel and an oil injected into the continuous phase channel, it does suggest the fluids in each of the dispersed phase channel and the continuous phase channel be immiscible with one another and the fluids within each of the channels maybe selected based on the purposes of the invention or what the contents of the formed droplets are consisting of.  
Therefore, since ABATE discloses a variety of fluids to be selected to be in each of the dispersed phase channel and the continuous phase channel based on the purposes of the invention or what the contents of the formed droplets are, it would be obvious to one having ordinary skill 
Additional Disclosures Included are: Claim 4: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the continuous and dispersed phase channel are 20 m or 25 m, WEITZ page 25 line 5-19, page 26 line 16-22,  ABATE, [0043, 0124].; Claim 5: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the continuous and dispersed phase channels are 25 m wherein the width of the dispersed phase channel is 15, 20, 25, or 30 m, respectively, WEITA, page 25 line 5-19, page 26 line 16-22, ABATE, [0035, 0043, 0056-0058, 0124].; Claim 6: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the dispersed phase channel and the continuous phase channel are 25 m, and the width of the dispersed phase channel are 15, 20, 25, or 30 m, respectively, WEITZ, page 25 line 5-19, page 26 line 16-22, ABATE, [0035, 0043, 0056-0058, 0124].; Claim 7: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1. wherein the heights of the continuous and dispersed phase channel are 20 pm, and the width of the dispersed phase channel is 25 m, WEITZ, page 25 line 5-19, page 26 line 16-22, ABATE, [0035, 0043, 0056-0058, 0124].; Claim 8: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the step 4) is, applying vacuum pressure until the flow regime changes into a continuous co-flow, Claim 11, WEITZ, page 12 line 20-23, page 26 line 22-24, ABATE, [0109, 0141].; Claim 11: disclosed is a device for producing droplets performing the Claim 12: wherein the method of claim 1, wherein the droplets are single emulsion droplets, WETIZ, abstract, page 6 line 5-10, page 7 line 7-15 and page 12 line 4-19.  
Regarding Claims 9 and 10, the combination above suggests the claimed invention, including the method for optimizing the microfluidic flow-focusing device draws fluid through the channel by any suitable technique, i.e. positive or negative (vacuum) pressures, page 11 line 4-7, Claim 29, but is silent in regards wherein vacuum pressure is -0.5 bar or -0.19 bar.
Since WETIZ discloses the fluid may be drawn through the channel using a negative pressure by a vacuum, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the vacuum pressure to be -0.5 bar or -0.19 bar to control the fluid within the channel at the desired rate, page 11 line 6-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797